DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12-14, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karsten et al [US 2020/0229645A1].
Karsten et al teach a food delivery system, apparatus, and method (title) comprising an insulated food container box with a cavity (Figure 1-3, #10, 34), plural sensors for temperature and humidity (paragraph 0098, 0100; Figure 17, #340, 342), a temperature manipulation element such as a heating element or fan (paragraph 0171-0172; Figure 17, #350, 352), a humidity manipulation element such as a fan to dehumidify the air in the chamber (Figure 17, #354, 356; paragraph 0174, 0100), a memory storing instruction which are executed by a processor (Figure 17, #322, 324; paragraph 0162, 0164), the system monitoring the chamber temperature, determining if the cavity temperature is too low, and then activating the heater and fan (Figure 18, #402, 404, 406; paragraph 0183), the system monitoring the chamber humidity, determining if the cavity humidity is too high, and then adjusting the humidity (Figure 19, #432, 434, 436, 438; paragraph 0185), inputting the temperature value (paragraph 0017), a user interface (Figure 17, #326), inputting a food type (Figure 21, #448), and an external client device with an application which enables the performance of the system functions (Figure 17, #314; paragraph 0155).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karsten et al as applied above, and further in view of Sager [US 2012/0294992A1].
Karsten et al teach the above mentioned concepts including: inputting the temperature value (paragraph 0017), a user interface (Figure 17, #326), inputting a food type (Figure 21, #448), and an external client device with an application which enables the performance of the system functions (Figure 17, #314; paragraph 0155). Karsten et al do not explicitly recite inputting the humidity (claim 8, 15, 20) via the user interface (claim 9). Sager teaches a system for cooking food comprising a user interface which inputs the humidity value (Figure 3, #58; paragraph 0025, 0036). It would have been obvious to one of ordinary skill in the art to incorporate the claimed humidity input via an interface into the invention of Karsten et al, in view of Sager, since both are directed to food preparation systems, since Karsten et al already included inputting the temperature value (paragraph 0017), a user interface (Figure 17, #326), inputting a food type (Figure 21, #448), and an external client device with an application which enables the performance of the system functions (Figure 17, #314; paragraph 0155); since food systems commonly included a user interface which inputs the humidity value (Figure 3, #58; paragraph 0025, 0036) as shown by Sager, and since the ability to manually input the humidity setting would have enabled greater flexibility and control over the food delivery system of Karsten et al and thus ensured efficient and effective delivery of high quality food to the consumer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792